Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Yates Brothers Motor Company, Inc.,                   Appeal from the 170th District Court of
Appellant                                             McLennan County, Texas (Tr. Ct. No.
                                                      2014-1758-4).     Opinion delivered by
No. 06-17-00099-CV        v.                          Justice Burgess, Chief Justice Morriss and
                                                      Justice Moseley participating.
Donna Watson, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Yates Brothers Motor Company, Inc., pay all costs of
this appeal.




                                                      RENDERED MARCH 29, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk